Citation Nr: 0907590	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for hypertension. 

2. Entitlement to an initial compensable rating for bunion of 
the right great toe. 

3. Entitlement to an initial compensable rating for bunion of 
the left great toe. 

4. Entitlement to an initial compensable rating for bilateral 
hearing loss. 

5. Entitlement to service connection for a heart disorder. 

6. Entitlement to service connection for a cervical disorder. 

7. Entitlement to service connection for a lumbar disorder. 

8. Entitlement to service connection a left shoulder 
disorder. 

9. Entitlement to service connection for a bilateral elbow 
disorder. 


10. entitlement to service connection for a left ankle 
disorder. 

11. Entitlement to service connection for a bilateral hip 
disorder. 

12. Entitlement to service connection for a right knee 
disorder. 

13. Entitlement to service connection for hepatitis B. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to 
November 2004. 

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a May 2005 rating decision of the 
Roanoke Virginia., Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hypertension, bunion of the right great toe, bunion of the 
left great toe, and bilateral hearing loss. Noncompensable 
ratings were granted for all of the disabilities, effective 
December 1, 2004. Service connection for a heart disorder, 
cervical disorder, lumbar disorder, left shoulder disorder, 
bilateral elbow disorder, left ankle disorder, bilateral hip 
disorder, right knee disorder, and hepatitis B were denied. 
The Veteran filed a notice of disagreement (NOD) for all of 
the noncompensable ratings and the denials of service 
connection and the current appeals ensued. 

By rating decision of April 2008, the initial rating for 
hypertension was increased from noncompensable to 10 percent, 
effective December 1, 2004. The Veteran did not withdraw his 
rating claim for the hypertension disability rating; 
therefore, the issue of rating for hypertension is still in 
appellate status. See AB v . Brown, 6 Vet.App 35 (1993). 

The issues of service connection for a cervical disorder, 
lumbar disorder, left shoulder disorder, bilateral elbow 
disorder, left ankle disorder, bilateral hip disorder, right 
knee disorder, and hepatitis B being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. For the entire rating period, the Veteran's hypertension 
has not been productive of diastolic pressure predominately 
110 or more, or systolic pressure of 200 or more. 

2. For the entire rating period, the Veteran's bunion of the 
left great toe has not been productive of an operation of the 
great toe with resection of the metatarsal head or equivalent 
to amputation of the left great toe. 

3. For the entire rating period, the Veteran's bunion of the 
right great toe has not been productive of an operation of 
the great toe with resection of the metatarsal head or 
equivalent to amputation of the right great toe. 

4. Results of a June 2005 VA audiometric examination 
correspond to a Level I hearing in the right ear and level I 
in the left ear. 

5. Results of a January 2008 VA audiometric examination 
correspond to a Level III hearing in the right ear and level 
II in the left ear. 

6. The Veteran does not have a current diagnosis of a heart 
disorder. 




CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
10 percent for hypertension have not been approximated. 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.104, 
Diagnostic Code 7101 (2008). 

2. The criteria for an initial compensable rating for a 
bunion of the right great toe have not been approximated. 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.72, 
Diagnostic Code 5280 (2008). 

3. The criteria for an initial compensable rating for a 
bunion of the left great toe have not been approximated. 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.72, 
Diagnostic Code 5280 (2008).

4. The criteria for an initial compensable rating for 
bilateral hearing loss have not been approximated. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008). 

5. The criteria for a grant of service connection for a heart 
disorder have not been approximated. U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a Veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a Veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in January 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in July 2008. 
Further, since the preponderance of the evidence is against 
the claims, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service medical evidence, VA examinations, VA 
outpatient treatment examinations and a statement from the 
Social Security Administration. The Veteran was also given 
the opportunity to submit any additional records that he may 
have. There are no known additional records or information to 
obtain. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with his claims.


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).

Service connection for hypertension, bunion of the right 
great toe, bunion of the left great toe, and bilateral 
hearing loss was granted by rating decision of May 2005. A 
noncompensable rating was granted effective December 2004 for 
each of the aforementioned disabilities. By rating decision 
of April 2008, the veteran's hypertension was increased to 10 
percent, effective December 2004. The veteran has disagreed 
with all of the ratings assigned. 

Hypertension

The veteran contends that his hypertension is more severe 
than the current 10 percent rating reflects. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating in 
excess of 10 percent for hypertension, and the appeal will be 
denied. 

For the entire period of increased rating claim, the 
veteran's hypertension has not been productive of diastolic 
pressure predominately 110 or more, or systolic pressure of 
200 or more, as required for a higher 20 percent disability 
rating under Diagnostic Code 7101. 38 C.F.R. § 4.104.  

The 10 percent rating for hypertension under Diagnostic Code 
7101 contemplates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  A rating of 20 
percent is assigned when there is evidence of diastolic 
pressure predominantly 110 or more, or systolic pressure 
measured predominantly at 200 or more.  38 C.F.R. § 4.104.

In this case, the Veteran underwent a VA examination in 
February 2005. The history noted that the Veteran was 
diagnosed with hypertension in 1994. He related that his 
average blood pressure was about 137/96. He had been on blood 
pressure medication for one month. He could not recall the 
name of the medication. His hypertension was indicated to be 
controlled mainly by diet. Physical examination revealed 
blood pressure readings of 140/90, 138/98, and 138/90. The 
Veteran's heart rate was 80 and his respiratory rate was 16. 
His heart had regular rate and rhythm and was slightly 
tachycardiac upon supine to lying. The pertinent diagnosis 
was hypertension, with no limitation for work. 

The Veteran underwent a VA examination in January 2008. The 
examiner stated that at the time of the examination, the 
Veteran had no current symptoms. He was following treatment 
of hydrochlorothorothiazide tablets since 2005. His response 
to the medication had been minimal. There had been no side 
effects. Physical examination revealed blood pressure 
readings of 136/98, 132/100, and 136/100. He had regular 
sinus rhythm of the heart. There were no murmurs or gallops. 
Chest x-ray was within normal limits. The pertinent diagnosis 
was hypertension with no change in the diagnosis. The 
disorder was subjectively asymptomatic and objectively 
receiving treatment since 1996, but still not fully 
controlled. 

VA outpatient treatment records from 2005 and 2008 show no 
documented findings of blood pressure readings of diastolic 
pressure readings predominately 110 or more or; systolic 
pressure predominately 200 or more, for any period as 
required to meet the criteria for a higher 20 percent rating. 
None of the veteran's blood pressure readings during the 
appellate period show a diastolic reading of 110 or a 
systolic reading of 200. 

In sum, the competent evidence does not show that the veteran 
had elevated blood pressure readings that warrant a 
20 percent rating for any period of increased rating claim. 
For these reasons, the Board finds that the veteran's 
hypertension does not meet the criteria for a rating in 
excess of 10 percent for any time during the rating period 
and therefore, the claim for increased rating must be denied. 

Bunions, Right and Left Great Toes

The veteran contends that his bunions, right and left great 
toes, are more severe than the current noncompensable ratings 
reflect. Having carefully considered the claims in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claims for 
compensable ratings for bunions, right and left great toes, 
and the appeal will be denied. 

Diagnostic Code 5280 contemplates that hallux valgus, 
unilateral, is to be rated as 10 percent disabling, if 
operated upon with resection of the metatarsal head, or if 
severe, and equivalent to amputation of the great toe. This 
is the maximum rating for hallux valgus, unilateral. 

The Veteran underwent a VA examination in February 2005. He 
reported that his bunions developed in 1995 to 1996. He 
stated he had pain with walking and running on the lateral 
part of his great toes. He had no surgery, orthotics, or 
other treatment at the time of the examination. He had not 
been evaluated by a physician and he had not lost any work in 
the past or at the time of the examination. He complained of 
pain with walking and running, but no particular fatigue or 
pain with range of motion. Physical examination revealed 
positive tenderness with deep palpation of the great toes, 
bilaterally, of the metatarsophalangeal joint, but no edema, 
or erythema noted. There was also no inflammation of the 
either great toe, and there was no fatigue with repetitive 
motion. X-ray examination of both feet showed no degenerative 
changes. The pertinent diagnosis was bilateral bunions which 
were very tender along the great metatarsophalangeal joints. 

VA outpatient treatment records show the Veteran was seen in 
the podiatry clinic in September 2006. He complained of 
bilateral first metatarsophalangeal joint pain to the dorsal 
exostosis with limited range of motion, greater on the right 
than the left. Sensation was intact and x-rays showed 
narrowing of the joint spaces. He was casted for orthotics. 

In August 2006, he was seen by his VA primary care examiner. 
Examination of the feet showed 2+ pedal pulses, no edema with 
exostoses present at both metatarsophalangeal joints of the 
first toe, bilaterally. In December 2006, he was seen again 
in the podiatry clinic. It was noted that he had received his 
orthotics but had worn them only one day. Conservative and 
symptomatic treatment options were discussed. He was told to 
continue the use of the orthotics and to return to the clinic 
if the symptoms persisted or worsened. 

In January 2008, the Veteran underwent a VA contract 
examination. The Veteran complained of bunion pain 7 times 
per day, each time lasting for an hour. The pain traveled to 
the top of his left foot from the bunion. The characteristic 
of the pain was burning and aching. On a scale of 1 to 10, 
the Veteran indicated that his bunion pain was an 8. The pain 
could be elicited by activity and was relieved with Motrin. 
At the time of the pain, he was able to function with 
medication. He described his disorder as bony growths on both 
the left and right big toes, left toe burning on the top and 
bottom of the feet, with the big toes bending inward. At 
rest, he had pain, swelling, and stiffness. While standing or 
walking, he had no fatigue. He reported that he had not been 
hospitalized or had surgery for his foot disorder. He was 
currently treated with shoe insert pads to lessen the 
pressure on the big toes, but he found this not to help, 
causing his feet to swell and causing inflammation. 

Physical examination of both great toes revealed painful 
motion and tenderness. Examination did not reveal edema, or 
atrophy of the musculature. There was active motion in the 
metatarsophalangeal joint of both great toes. His gait was 
within normal limits. There was no pes planus, pes cavus, 
hammer toes, or Morton's metatarsalgia present. Hallux valgus 
of both feet was present; the degree of angulation was slight 
with no resection of the metatarsal head present. Hallux 
rigidus was not present. He had limitation with standing and 
walking; he was able to walk 1/4 mile. He required arch 
supports and shoe inserts. He required no orthopedic shoes, 
corrective shoes, foot supports, or build-up of the shoes. 
His pain and symptoms were not relieved by corrective shoe 
wear. X-ray examination showed mild degenerative arthritic 
changes in the metatarsophalangeal joint of the right and 
left great toe. The diagnosis was right and left bunions, and 
degenerative joint disease of the great toes, bilaterally. 

A thorough review of the medical evidence did not show any 
operation of the great toe with resection of the metatarsal 
head, or severe symptoms equivalent to amputation of the 
great toe, necessary to warrant a 10 percent rating. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. In this 
case, however, a compensable rating would not be warranted as 
the February 2005 VA examination report notes that there was 
no particular pain or fatigue on range of motion testing. The 
January 2008 VA examination did reveal painful motion, but 
his arthritic disorder was described as slight and there was 
no additional disability reported due to his pain. 

As for other potentially applicable Diagnostic Codes, there 
is no evidence of flatfoot, bilateral weakfoot, claw foot, 
Morton's disease, hallux rigidus, hammertoe, malunion of 
tarsal or metatarsal bone, or moderate foot injury to warrant 
a compensable disability rating under Diagnostic Codes 5276 
through 5279 or 5281-5284.


Bilateral hearing loss

The veteran contends that his service-connected bilateral 
hearing loss disorder is more severe than the current 
evaluation reflects. He believes his disorder warrants a 
compensable rating because he is not able to hear well 
without hearing aids. Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the preponderance of 
the evidence is against the claim for an initial compensable 
rating for bilateral hearing loss. 

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables. See 38 C.F.R. 
§ 4.85(h), Table VI, Table VII.  Table VI correlates the 
average pure tone sensitivity threshold (derived from the sum 
of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by 
four) with the ability to discriminate speech, providing a 
Roman numeral to represent the correlation. Each Roman 
numeral corresponds to a range of thresholds (in decibels) 
and of speech discriminations (in percentages). Level I 
represents essentially normal acuity, with Level XI 
representing profound deafness. The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85. 

During this appeal period, the veteran underwent a VA 
audiology examination in June 2005. Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
30
35
40
RIGHT
15
35
70
65

Average pure tone thresholds were 29 in the left ear and 46 
in the right ear. Speech recognition ability was 96 in the 
left ear and 96 in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is level I. Average 
puretone threshold average between 42and 49 with the line for 
percent of discrimination from 92 to 100 results in a numeric 
designation for the left ear at level I. Level I hearing 
acuity for the left ear combined with level I hearing acuity 
for the right ear equates to a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII.  

The Veteran also underwent audio evaluation by VA in 
January 2008. 



Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
LEFT
25
40
40
55
RIGHT
20
40
65
65

Average pure tone thresholds were 40 in the left ear and 48 
in the right ear. Speech recognition ability was 84 in the 
left ear and 80 in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 76 to 82, the resulting 
numeric designation for the right ear is level III. Average 
puretone threshold average between 0and 41 with the line for 
percent of discrimination from 84 to 90 results in a numeric 
designation for the left ear at level II. Level II hearing 
acuity for the left ear combined with level III hearing 
acuity for the right ear equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  

The veteran points out that he has been provided hearing 
aids, and thus the assignment of a non-compensable evaluation 
is inconsistent with such use. However, under the law, VA may 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 
In the context of the evaluation of service-connected hearing 
loss, the Courts have observed that that rating criteria are 
employed through "mechanical application," as applied to 
clinical test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). Stated 
another way, the determining factor in the evaluation of 
hearing impairment is not the use of hearing aides, it is the 
audiological test results. 

Based on the foregoing, an initial compensable rating for 
bilateral hearing loss is not warranted. 


Extraschedular Consideration

Finally, there is no evidence of record showing any of the 
veteran's service-connected disabilities addressed in this 
decision have markedly interfered with the veteran's 
employment status beyond that interference contemplated by 
the assigned schedular disability ratings. There is also no 
indication that the veteran's claimed disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. He has not had any hospitalization 
during this appeals period for his service-connected 
disabilities. The veteran's symptoms for all disabilities 
that he has claimed an increase have been shown as 
contemplated on a schedular basis.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases. See Bagwell v . Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v . Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v . Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for initial 
increased ratings, and the claims must be denied. Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application. See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


Service Connection 

The Veteran seeks service connection for a heart disorder 
based upon service incurrence. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for heart disorder. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Certain diseases, including cardiovascular disease may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Service medical records show that the Veteran complained of 
left-sided chest pain in March 1996. He stated that the chest 
pain was accompanied by headaches. The examiner related that 
the Veteran had on and off hypertension but was never 
diagnosed or treated. Physical examination of the chest 
revealed no pain to palpation. The diagnosis was chest wall 
pain. The Veteran was instructed to return to the clinic if 
there were any other episodes of pain. 

In January 1998, the Veteran was seen complaining of lower 
back pain of three weeks duration. The assessment was lumbar 
strain, mechanical back pain. He was instructed in bending 
exercises and given a back care handout. He was told to 
return to clinic if his back pain did not improve. 

In March 2001, the Veteran underwent cardiac testing after 
complaints of chest pain. His Total Coronary Artery Calcium 
Score was 0. This score implied less coronary artery plaque 
and a lower risk for subsequent cardiac events. 

In July 2004, the Veteran underwent a retirement examination. 
Clinical evaluation of the heart proved normal. 

After service, the Veteran underwent VA examination in 
February 2005. He complained of a heart disorder. Physical 
examination revealed chest examination showed regular rate 
and rhythm, slightly tachycardiac upon going supine to lying. 
There were no murmurs, rubs or gallops appreciated. There was 
no sign of New York heart classification 1, 2, 3, or 4. 
Peripheral vessels and pulses were all within normal limits. 
The Veteran had an EKG which revealed normal sinus rhythm, 
moderate evidence of left ventricular hypertrophy, and no 
evidence of acute ischemia noted. 

After a thorough review of the record,, there is no medical 
evidence showing that the Veteran has a heart disorder. In 
order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability. See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). Although there 
were complaints made in service related to chest pain and 
cardiac testing performed, there is no competent medical 
evidence of a cardiac disorder. Therefore, service connection 
for a heart disorder is not warranted.


ORDER

An initial increased rating for hypertension is denied.

An initial compensable rating for a bunion of the right great 
toe is denied. 

An initial compensable rating for a bunion of the left great 
toe is denied. 

An initial compensable rating for bilateral hearing loss is 
denied. 

Service connection for a heart disorder is denied. 


REMAND

The Veteran claims service connection for a cervical 
disorder, lumbar disorder, left shoulder disorder, bilateral 
elbow disorder, left ankle disorder, bilateral hip disorder, 
right knee disorder, and hepatitis B, based upon service 
incurrence. 

The Veteran underwent a July 2004 separation examination 
prior to release from service. He complained of joint pain, 
but no radiographic examinations were performed. It was noted 
however, that the Veteran had a history of left shoulder, low 
back, bilateral knee, and bilateral hip arthritis and 
multiple arthritic joints. Since service, the Veteran still 
complains of pain and stiffness in these joints. 

The February 2005 VA examiner noted that while plain 
radiographic examinations were obtained, there was no 
pathology to render diagnoses as to claimed cervical, left 
shoulder, bilateral elbow, left ankle and bilateral knee and 
hip complaints. 

However, the radiographic reports are not of record, and the 
examination report also indicates that as to the bilateral 
elbow disorder, service department x-rays had found "mild 
osteoarthritis on the left side, no changes on the right." 
The examiner also noted that the Veteran had undergone 
service department x-rays of both knees, and although no 
fractures were noted, there was no mention of any other 
abnormality. 
Further, the February 2005 examiner noted that the Veteran's 
bilateral hips had undergone a service department 
radiographic study which showed "mild degenerative 
changes."

The Board has determined that given the Veteran's in-service 
complaints and indications of various degenerative changes, a 
comprehensive VA orthopedic  examination must be afforded the 
veteran, pursuant to VA's duty to assist. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) ((As to VA's duty under 38 
U.S.C.A. § 5103A(d)(2) to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")); 38 C.F.R.§ 
4.2 (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).  

In the claims for service connection for a cervical disorder, 
lumbar disorder, a left shoulder disorder, a bilateral elbow 
disorder, a left ankle disorder, a bilateral hip disorder, 
and a right knee disorder, further VA examination with 
opinions are necessary prior to final adjudication of the 
claims. 

Additionally, in the Veteran's VA Form 9, he claims that his 
VA primary care physician found that he still had hepatitis 
B, which the Veteran claims he had in service. No statement 
to that effect is of record in the claims folder. 
Specifically, the medical evidence of record is negative for 
hepatitis B. It is well-settled law that when VA is on notice 
of evidence which would substantiate a claim for benefits, 
either through the account of the Veteran or otherwise, VA is 
required to advise the Veteran of the necessity of obtaining 
such evidence. Robinette v. Brown, 8 Vet.App. 69, 80 (1995). 

Thus, the Veteran is presently advised that this claim is 
remanded specifically to enable him to obtain a report from a 
competent treating physician reflecting the diagnosis of 
hepatitis B as he has alleged. He is also advised that while 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim. If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C.A. § 5107(a). 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a cervical, 
lumbar, left shoulder, bilateral elbow, 
left ankle, bilateral hip, or right knee 
disorder that is not evidenced by the 
current record. The RO/AMC should also 
request the name of the VA examiner that 
the Veteran claims has diagnosed him 
currently with hepatitis B and the RO/AMC 
should provide the Veteran the 
opportunity to obtain a statement to that 
effect or should obtain a statement to 
that effect on behalf of the Veteran. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive orthopedic examination, 
including any necessary radiographic or 
other studies, to be conducted by a 
qualified physician. The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether a cervical, 
lumbar, left shoulder, bilateral 
elbow, left ankle, bilateral hip, 
and/or right knee disorder and/or 
hepatitis B was caused or aggravated 
by any incident of active military 
service. The examiner must state the 
medical basis for any opinion 
expressed. If the examiner is unable 
to state an opinion without a resort 
to speculation, he or she should so 
state. 

c. Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

3. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for a cervical, lumbar, left 
shoulder, bilateral elbow, left ankle, 
bilateral hip, and/or right knee disorder 
and hepatitis B. The RO/AMC must ensure 
that all directed factual and medical 
development as noted above is completed. 
In the event that the examination reports 
do not contain sufficient detail, the 
RO/AMC must take any appropriate action 
by return of the report to the examiner 
for corrective action. See 38 C.F.R. 
§ 4.2, above. If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative, 
if there is one, should be provided with 
an appropriate Supplemental Statement of 
the Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
to include the laws and regulations on 
service connection. They should be given 
an opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


